Citation Nr: 0014990	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and Edward T.


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from April 1964 to 
March 1966, died in January 1994.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a June 1998 rating decision of the RO 
that denied entitlement to service connection for the cause 
of the veteran's death and denied basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.

It is noted that the appellant and Edward T. appeared at a 
hearing before the undersigned Member of the Board on 
February 8, 2000, at which time they testified with respect 
to the claims now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  A January 1994 certificate of death shows that the 
immediate causes of the veteran's death were cardiopulmonary 
arrest with ventricular fibrillation and acute myocardial 
infarction.  These causes are noted therein to have been due 
to or as a consequence of coronary artery disease.

2.  A January 1997 statement from a VA psychologist indicates 
that the veteran's service-connected posttraumatic stress 
disorder directly contributed to the heart problems from 
which the veteran ultimately died.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  Cf. Reiber v. Brown, 7 
Vet. App. 513, 516 (1995) (regarding well groundedness for 
secondary service connection claims); see 38 C.F.R. § 3.310 
(1999).

A January 1997 statement from a VA psychologist indicates 
that the veteran's service-connected posttraumatic stress 
disorder directly contributed to the heart problems from 
which the veteran ultimately died.  It may be an open 
question as to whether an expert in mental health may be able 
to proffer a competent opinion with respect to whether a 
psychiatric disability can exacerbate a cardiac disability.  
See Goss v. Brown, 9 Vet. App. 109 (1996); compare Black v. 
Brown, 10 Vet. App. 279 (1997).  The Board of Veterans' 
Appeals (Board) finds that this question here, however, 
relates to the weight accorded to the opinion rather than 
competency of the expert.  On the facts in this case, 
including the psychologist's statement, the Board finds that 
this claim is well grounded.  38 U.S.C.A. § 5107; Caluza.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

The aforementioned VA psychologist's statement appears to 
have little support in the record.  The veteran was 
reportedly treated by this psychologist at the Vet Center in 
Albany, New York since 1985 up to the time of death.  While 
VA may not have constructive knowledge of all these records 
(i.e. prior to March 1992, per Bell v. Derwinski, 2 Vet. 
App. 611 (1992)), some relevant records may have been 
generated from 1992 to 1994.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998) (where VA was held to have 
constructive notice of Vet Center records).  Moreover, since 
this claim is well grounded, and now that the Board has 
actual knowledge of such records which may be relevant to the 
cause of death claim, the Board finds that a REMAND is 
necessary to attempt to obtain all such records.  The issue 
of basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
inextricably intertwined with the cause of death claim, and 
thus it is appropriately remanded as well.

Since the cause of death claim is well grounded under 
38 U.S.C.A. § 1310, it is likewise well grounded for the 
purposes of adjudicating dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318.  Accord, 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000).  
Thus, the § 1318 portion of the claim should be adjudicated 
by the RO, prior to appellate consideration.  See Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board observes that the appellant's representative, in a 
March 2000 "Brief" raised a claim of entitlement to accrued 
benefits based upon the veteran's allegedly "open," 
informal claim for an increased rating created by a July 1985 
compensation and pension examination report.  See 38 C.F.R. 
§ 3.157.  The Board notes that while any such claim itself 
would have ceased at the death of the veteran, if the claim 
was valid, an accrued benefits claim might be made upon such 
a pending claim.  See Landicho v. Principi, 4 Vet. App. 96 
(1993).  It is not clear if the representative was referring 
to a 1985 Vet Center evaluation report, which is of record.  
In any event, that examination report is undated, although it 
appears to be from 1985 (based upon the reported age of the 
veteran therein), and no VA compensation and pension 
examination from the specified date appears to be of record.  
Any such accrued benefits claim, while not currently in 
appellate status, is intertwined with the claim for 
dependency and indemnity compensation based upon 38 U.S.C.A. 
§ 1318.  See generally, Marso v. West, 13 Vet. App. 260 
(1999).  In fact, the representative is apparently trying to 
establish that the veteran was totally disabled for ten years 
prior to death due to the service-connected posttraumatic 
stress disorder.  See Carpenter v. West, 11 Vet. App. 140 
(1998); see also 38 C.F.R. § 3.22 (amended by 65 Fed. Reg. 
3388-3392 (effective January 21, 2000) (the appellant would 
be entitled to the application of the former § 3.22 to the 
extent it favors her claim more than the current version per 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)).

If, based upon the evidence already of record (including that 
which VA has constructive notice), the RO concludes that the 
veteran should have received a higher evaluation for his 
posttraumatic stress disorder prior to death--regardless of 
whether only two years' worth of accrued benefits may be 
payable--this could affect the adjudication of the well-
grounded § 1318 claim.  The Board cannot adjudicate the 
§ 1318 claim until the RO first determines, (1) whether an 
increased-rating claim was, in fact, pending at the time of 
death; and (2) if so, whether the rating for the veteran's 
posttraumatic stress disorder prior to death was 100 percent 
for the ten years prior to death.  An appeal, however, of the 
accrued benefits issue must still be perfected before that 
issue itself can be decided by the Board.  As indicated, 
while the accrued benefits claim itself is not in appellate 
status, the RO must resolve the issue before the § 1318 claim 
may proceed.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Vet Center 
in Albany, New York to obtain all records 
pertaining to the veteran since 1985.  
All such records should be associated 
with the claims file.

2.  The RO should clarify with the 
representative which examination report 
he believes has created an open claim for 
an increased rating.  Any additional 
development deemed necessary by the RO 
should be undertaken in this regard.  The 
RO should adjudicate the appellant's 
claim of entitlement to accrued benefits, 
based upon a determination of whether 
there was, in fact, a pending claim at 
the time of the veteran's death.  If the 
RO determines there was such a claim 
pending, then when determining what 
evidence was "of record" at the 
veteran's death, the RO should consider 
the precepts of constructive notice per 
the line of cases pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see 
Dunn, supra.

If the accrued benefits claim is 
adjudicated and denied--regardless of the 
reason--the issue should not be certified 
to the Board unless all applicable 
appellate procedures are followed, 
including the timely filing of a notice 
of disagreement, furnishing of a 
statement of the case, and perfection of 
the appeal.  If the accrued benefits 
claim is adjudicated on the merits, this 
should necessarily include a 
determination of the rating assigned to 
the veteran's posttraumatic stress 
disorder and the effective date of any 
increases thereto.

3.  Regardless of the outcome of the 
accrued benefits claim, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death, including whether the 
appellant is entitled to dependency and 
indemnity compensation based upon 
38 U.S.C.A. § 1318, and basic eligibility 
for Chapter 35 benefits under Title 38 of 
the United States Code.  The RO should 
apply the Marso v. West, 13 Vet. App. 260 
(1999), line of cases as may be 
appropriate.

4.  If any claim in appellate status 
remains denied, the RO should provide the 
appellant with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless or until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



